Citation Nr: 1101639	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
September 1968 and died in May 2007.  The appellant is the 
Veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2009, the appellant testified during a personal 
hearing at the RO.  A transcript of that hearing is of record.

In September 2010, the Board remanded the appellant's case to the 
RO for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran died in May 2007 at the age of 60, due to a 
cerebral hemorrhage, due to metastatic melanoma; other 
significant conditions contributing to his death but not 
resulting in the underlying cause were diabetes mellitus, type 
II, and coronary artery disease. 

2.  The probative and credible evidence of record demonstrates 
that the Veteran did not serve in the Republic of Vietnam during 
his period of active duty nor did he serve on the southern 
boundary of the demilitarized zone (DMZ) of Korea between April 
1968 and July 1969.

3.  The probative medical evidence of record indicates that the 
Veteran was diagnosed with melanoma in approximately 2001 and 
metastatic melanoma in approximately in 2005; diabetes mellitus 
was initially diagnosed in approximately 1972, and coronary 
artery diease was diagnosed in approximately the 1990s.

4.  The competent and objective medical evidence of record 
demonstrates that no metastatic melanoma, coronary artery 
disease, or diabetes mellitus was manifested during the Veteran's 
period of active military service or within one year after his 
separation from active service.

5.  At the time of his death, the Veteran was not service-
connected for any disorder.

6.  The probative and competent evidence of record preponderates 
against a finding that the Veteran's death was related to his 
active military service, including through exposure to Agent 
Orange or other herbicide agents.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
may the cause of his death be presumed to be service-connected, 
including exposure to herbicides.  38 U.S.C.A. §§ 1101, 1102, 
1110, 1112, 1113, 1310, 1116, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased veteran's lifetime was not granted.  Id.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

VA notified the appellant in August 2007, June 2008, and 
September 2010, via correspondence, of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  The 
claim was readjudicated in a November 2010 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The June 2008 letter provided notice consistent with the Court's 
holding in Hupp.  However, in light of the fact that the Veteran 
was not service-connected for any disease or disability, no 
information could be provided regarding a previously service-
connected condition.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  See Dingess/Hartman, 
supra.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All relevant records identified by 
the appellant have been obtained.  

As noted above, in September 2010, the Board remanded the 
Veteran's case to the RO for further development that included 
verifying the location of the Veteran's unit through a request to 
the Joint Service Records Research Center (JSRRC).  There has 
been substantial compliance with this remand, as the JSRRC was 
requested to determine if the Veteran served in one of the 
identified units between April 1968 and July 1969 that served 
along the DMZ.  In October 2010, the JSRRC and the National 
Personnel Records Center (NPRC) responded in writing to the RO's 
inquires.

As discussed below, the appellant contends that the Veteran was 
exposed to Agent Orange while serving along the DMZ in Korea, and 
that this exposure caused his cerebral vascular hemorrhage due to 
metastatic melanoma due to primary melanoma of a back tumor, and 
his diabetes mellitus and coronary artery disease, that she 
believes caused or contributed to the cerebral vascular 
hemorrhage due to metastatic melanoma from which he died.  There 
is no evidence in the Veteran's file showing that he had service 
in the Republic of Vietnam or along the DMZ in Korea between 
April 1968 and July 1969, and there is no competent medical 
evidence of record suggesting a correlation between the Veteran's 
post-service melanoma, diabetes mellitus, and coronary artery 
disease and 
his military service. Therefore, a VA medical opinion is not 
required.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims file, which 
includes the appellant's written contentions and oral testimony, 
the Veteran's service treatment and personnel records, and 
private and VA medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The appellant seeks service connection for the cause of the 
Veteran's death.  In her written and oral statements in support 
of her claim, she asserts that the Veteran was exposed to Agent 
Orange while serving on the DMZ.  Alternatively, she argues that 
he was stationed at Camp Page that was only 6 miles from the DMZ 
and close to Camp Casey and was presumably exposed to Agent 
Orange, that she evidently believes caused his melanoma that 
caused or contributed to the cerebral hemorrhage from which he 
died.

According to the evidence of record, the Veteran died in May 2007 
at the age of 60.  A May 2007 death certificate indicates that 
the immediate cause of the Veteran's death was a cerebral 
hemorrhage.  The underlying cause was metastatic melanoma that he 
had for "months".  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus, type II, and coronary artery diease.  An autopsy was 
not performed.  During the Veteran's lifetime, he was not 
service-connected for any disorder.

When examined for separation in August 1968, the Veteran's skin, 
heart, and vascular systems were normal, and results of an 
urinanalysis for sugar and albumin were negative.

Post-service, a May 2007 private medical record sets forth the 
Veteran's past medical history - that included diabetes since 
1972, atrial fibrillation and congestive heart failure during the 
past 15 years, and hypertension for at least 10 years.  This 
record also provides a history of the Veteran's melanoma that 
evidently began in approximately 2001, when a lesion was 
traumatically removed from his left flank area in an accident.  
Over the next five years, a back mass grew and was biopsied in 
2005.  Results were positive for malignant melanoma and it was 
surgically removed.  In 2006, the Veteran noticed a left groin 
growth but did not seek attention for it until April 2007 when 
massive left groin metastases were noted.  Test results showed 
that the Veteran's left flank tumor was the primary tumor and 
that his disease metastasized to his brain.  

The private medical records further indicate that the Veteran 
suffered from a cerebral vascular hemorrhage due to his 
metastatic melanoma, and died on May [redacted], 2007.

In a July 2007 signed statement, T.D.T., M.D., the Veteran's 
treating physician, indicated that the cause of the Veteran's 
death was a cerebral hemorrhage due to metastatic melanoma due to 
a primary melanoma dermal tumor of the back due to exposure to 
Agent Orange during service in the Vietnam and Korean conflicts.  
According to Dr. T.D.T., medical literature he submitted 
supported his opinion that the Veteran's death was "triggered by 
an accidental exposure to Agent Orange" while serving in Korea 
and Vietnam.

During her November 2009 personal hearing at the RO, the 
appellant testified that she and the Veteran were married during 
the time he served in Korea while on active service.  She said he 
told her that vegetation along the DMZ was sprayed with Agent 
Orange.  The appellant stated that the Veteran was stationed at 
Camp Page that was only six miles from the DMZ and close to Camp 
Casey.  She also said that the Veteran had a melanoma on his back 
and lymph node cancer in his groin.

In October 2010 responses to the RO's inquiries, the NPRC 
indicated that there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam, and the 
JSRRC found no evidence that his unit, that was stationed at Cape 
Page, about six miles from the DMZ, was involved in the use, 
storage, spraying, or transportation of Agent Orange.  

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by service.

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and diabetes mellitus or 
cardiovascular-renal disease, including hypertension, or certain 
malignant tumors, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such active 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service- connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  The debilitating effects of 
a service-connected disability must have made the Veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In this case, the appellant contends that the Veteran served in 
Korea and, presumably, was exposed to Agent Orange in service, 
and that such exposure caused his claimed disabilities.  The 
specific statute pertaining to claimed exposure to Agent Orange 
is 38 U.S.C.A. § 1116.  A Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  The last date on which such a 
Veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition requires that an individual actually have been present 
on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 
62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has 
concluded that in order to establish qualifying service in 
Vietnam, a Veteran must demonstrate actual duty or visitation in 
the Republic of Vietnam.  Id.

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean DMZ to defoliate the fields of fire between 
the front line defensive positions and the south barrier fence.  
The treated area was a strip of land 151 miles long and up to 350 
yards wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the DMZ 
itself.  

Both the 2nd and 7th Infantry Divisions, United States Army, had 
units in the affected area at the time Agent Orange was being 
used.  Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the confirmed 
use of Agent Orange. The estimated number of exposed personnel is 
12,056.  Therefore, VA has determined that, if a veteran who 
served in Korea during this time period belonged to one of the 
units identified by DoD, then herbicide exposure will be presumed 
on a factual basis.  See MR21-1MR, Part IV, Subpart ii, Chapter 2 
§ C, 10; see also Combee v. Brown; Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  In such cases the disease presumptions outlined 
above will apply.  See MR 21-1 MRZ, Part IV, Subpart ii, Chapter 
2§ C, 10; see also Veterans Benefits Administration (VBA) "Fact 
Sheet" distributed September 2003. 

The Veteran's Report of Separation from Service (DD Form 214) 
reveals that he evidently served in Korea while on active duty 
from 1966 to 1968.  He did not serve in the Republic of Vietnam 
during the Vietnam era nor did he serve along the DMZ in Korea 
from April 1968 through July 1969.  Thus, the appellant's claim 
for presumptive service connection for the cause of the Veteran's 
death, based on exposure to Agent Orange fails.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, specified diseases, including 
diabetes mellitus and certain identified cancers, but not 
melanoma, shall be service connected if the requirements of 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new diseases (or disabilities): ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  The final rule is 
applicable to claims pending before VA at that time.  See 75 Fed. 
Reg. 5302-53216 (2010).
 
In any event, in this case, the Board notes that the Veteran died 
from a cerebral hemorrhage and that coronary artery disease was 
listed as a significant condition contributing to but not 
resulting in his underlying cause of his death.  As set forth 
below, the Board need not rely on any new presumptions of service 
connection to decide the claim involving the cause of the 
Veteran's death due to cerebral hemorrhage due to metastatic 
melanoma. 

Notwithstanding the foregoing presumption provisions, the U.S. 
Court of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure, or for death caused thereby, by showing two 
elements.  First, it must be shown that the Veteran served in the 
Republic of Vietnam during the Vietnam era, or along the DMZ 
between April 1968 and July 1969.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the Veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a 
nexus between the cause of death and service must otherwise be 
established.  See Brock v. Brown, 10 Vet. App. at 162. 

The first question is whether the Veteran was exposed to Agent 
Orange during service.  The above-described presumptions apply 
only to veterans who actually served in Vietnam, or along the DMZ 
between April 1968 and July 1969, although there is no minimum 
time frame provided by the law.  In this case, in October 2010, 
the NPRC advised the RO that there was no evidence in the 
Veteran's file to substantiate any service in the Republic of 
Vietnam.  

The Veteran's service personnel records reflect that he served in 
the Pacific region from February 1967 to May 1968 with foreign 
service in Korea.  His military occupational specialty was 
kitchen supervisor.  An April 1968 medical clearance certificate 
indicates that he was present at a Camp Page dispensary and a 
citation dated the same month reflects that the Veteran was 
assigned to the 7th Battalion (HAWK), 5th Artillery, in Chunchon, 
Korea, during the period from March 1967 to April 1968.  Neither 
Camp Page nor Chunchon were along the DMZ.  

Furthermore, in September 2008, the JRSSC reported that its 
researchers were unable to document herbicide spraying, testing, 
transportation, or storage, near Camp Page, that was six miles 
from the DMZ, and unable to verify that the Veteran was exposed 
to herbicides.  In its October 2010 response to the RO's inquiry, 
the JRSSC again stated that a review of the unit history of the 
7th Battalion, 5th Artillery (to which the Veteran was assigned) 
did not show use, storage, spray, or transportation of Agent 
Orange.  

A claimant is not precluded from presenting proof of direct 
service connection between a disorder and exposure to Agent 
Orange, even if the disability in question is not among 
statutorily enumerated disorders which are presumed to be service 
related, the presumption not being the sole method for showing 
causation.  See Combee v. Brown, supra.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  But, in this case, and as set forth above, the NPRC 
found no evidence in the Veteran's file to substantiate his 
service in the Republic of Vietnam, the JSRRC found no evidence 
in the unit history of the Veteran's assigned unit to 
substantiate his service along the DMZA between April 1968 and 
July 1969, and the appellant has submitted no objective evidence 
to contradict these findings.

Initially, the Board points out that the Veteran's diabetes 
mellitus and heart problems, and his melanoma, were not shown 
during service or for years thereafter and the appellant does not 
claim otherwise.  

In support of her claim that the Veteran's metastatic melanoma, 
diabetes mellitus, and coronary artery disease, were caused by 
his exposure to Agent Orange during service, the appellant would 
point to statements included in the Veteran's letters to her at 
that time.  In an April 1967 letter, he said that he "might" be 
sent to the DMZ and, in a September 1967 letter, stated that 
"...we joined up with the 7th infantry last week.  There has been 
a lot of trouble up here on the DMZ lately."  In an undated 
letter, the Veteran wrote "[w]ell, honey, I guess my vacation is 
about over the 20th of the month.  We have to go to the [field].  
The way I hear it some of the North has come [across] the DMZ 
line a few miles and they are sending us up there to push them 
back if we can."  The references to possible service along the 
DMZ were dated several months prior to any spraying of herbicides 
(or undated) and are of limited probative value.  

During her November 2009 hearing, the appellant said she and the 
Veteran married while he was serving in Korea and that he said 
vegetation on the DMZ was sprayed with Agent Orange.  She said he 
was stationed at Camp Page that was only 6 miles from the DMZ and 
close to Camp Casey.  The appellant noted that his primary cancer 
site was melanoma of the back.

In further support of her claim that the Veteran's metastatic 
melanoma, diabetes mellitus, and coronary artery disease, were 
caused by his exposure to Agent Orange during service, the 
appellant evidently would point to Dr. T.D.T.'s 2007 statement 
diagnosing the Veteran with cerebral vascular hemorrhage 
secondary to metastatic melanoma secondary to a primary melanoma 
dermal tumor of the back secondary to exposure to Agent Orange 
during service as an American soldier during the Vietnam and 
Korean Conflicts.  

According to Dr. T.D.T., the Veteran's death was triggered by an 
accidental exposure to Agent Orange during his service in Vietnam 
and Korea. However, nothing in this physician's statement, or in 
any other medical record, can be construed to support the 
appellant's claim that the Veteran developed melanoma, diabetes 
mellitus or coronary artery disease in active service, or as a 
result thereto. Notably, the first mention of the Veteran having 
melanoma is in 2001, nearly 32 years after his separation from 
service; diabetes mellitus was noted to have developed in 1972, 
nearly 4 years after his separation from service, and heart 
disease evidently developed in approximately the 1990s, nearly 20 
years after his discharge.  Dr. T.D.T. is not shown to have any 
personal knowledge of the Veteran's inservice herbicide exposure 
and his reference to such must have been based on provided 
history.  Medical opinions have no probative value when they are 
based on an inaccurate factual predicate, such as the veteran's 
self- reported and inaccurate history.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal 
v. Brown, 5 Vet. App. 548 (1993).  In sum, there is no probative 
and competent medical evidence of record to associate the 
Veteran's death from cerebral vascular hemorrhage due to 
metastatic melanoma due to primary melanoma of the back to his 
active military service.

The Board recognizes the appellant's sincere belief that the 
Veteran's death was related in some way to his military service.  
Nevertheless, in this case the appellant has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the Veteran's 
death and his active military service, including any claimed 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 
S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, it finds a lack of competent 
medical evidence to warrant a favorable decision.  The Board is 
not permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision."  
See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the 
appellant has failed to submit any competent medical or other 
evidence to provide a nexus between any in-service injury, event, 
or disease and the conditions that caused or contributed to cause 
the Veteran's death. Therefore, the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


